



image01.jpg [image01.jpg]


Ian Carter
SEPARATION AGREEMENT AND GENERAL RELEASE


This Confidential Separation Agreement and General Release of all claims
(“Agreement”) is made by and between Ian Carter (“You” or “Your”) and Hilton
Domestic Operating Company Inc. (the “Company”), regarding the terms of Your
employment and separation from employment with the Company or one of its
affiliates. The general provisions of this Agreement are subject to the Hilton
Worldwide Holdings Inc. 2019 Executive Severance Plan, as amended from time to
time (the “Plan”), except to the extent modified by this Agreement. The
definitions of any capitalized terms not defined in the Agreement are set forth
in the Plan.


1.Terms of Your Separation.


Separation Date: Your employment with the Company will terminate effective the
earlier of (i) December 31, 2020 or (ii) the date You commence employment with
any subsequent employer other than Hilton or any of its affiliates (the
“Separation Date”). You hereby confirm Your resignation from all officer and
board positions with the Company and its affiliates effective as of the
Separation Date.


Advisory Services: Effective July 4, 2020 (the “Transition Date”) and through
Your Separation Date, You will transition from Your current role and will be
employed as a Special Advisor for consultation and advice.


Salary Continuation: You will continue to receive Your current annual base
salary (less applicable federal, state and local withholding taxes and other
applicable deductions), subject to the COVID-19 salary reduction currently in
effect for members of the Company’s Executive Committee, through your Separation
Date.


Performance:   You must satisfactorily perform Your duties and any transition
tasks assigned to You through the Separation Date, as determined by the Company.
If You obtain other employment with the Company or a subsidiary or affiliate
prior to Your Separation Date, or if You resign or are terminated for Cause or
breach of this Agreement prior to Your Separation Date, You will be ineligible
to receive any separation payments or benefits under this Agreement or the Plan,
and this Agreement will be null and void.


PTO: You will continue to accrue Paid Time Off (“PTO”) at Your current rate
based upon Your years of service with the Company until the Separation Date. The
Company will pay You for any accrued, unused PTO through Your Separation Date in
accordance with Company policy.


1



--------------------------------------------------------------------------------



401(k):  You will continue to be eligible to participate in the Company’s 401(k)
Plan through the Separation Date, with such participation subject to the terms
and conditions of the 401(k) Plan.


Pro Rata Bonus: In accordance with the retirement provisions of the Corporate
bonus plan, You are eligible to receive a payment of $420,000 (less applicable
federal, state and local withholding taxes and other applicable deductions),
representing a pro-rata portion of Your 2020 annual bonus at target level based
on time served in Your current role (from January 1, 2020 through June 30,
2020), payable within thirty (30) days of December 31, 2020, subject to the
terms and conditions of the Company’s Corporate bonus plan. You will not be
eligible for any additional bonus under the Company’s Corporate bonus plan.


LTI: Your LTI awards will continue to vest in accordance with the Retirement
Eligibility provision in the LTI Plan and applicable award agreements, subject
to Your compliance with any post-termination obligations. If, as of the
Separation Date, You have vested and unexercised stock options that were granted
in 2014, prior to the adoption of the Retirement Eligibility provision, You will
have ninety (90) days from the Separation Date to exercise these stock options.
If, as of the Separation Date, You have vested and unexercised stock options
that were granted in 2015 or later, You will have five (5) years from the
Separation Date (but in no event later than the end of the option period) to
exercise these stock options.


COBRA: Your medical, dental and vision benefits, if applicable, continue through
Your Separation Date. The date of the qualifying event for purposes of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and any applicable
state law shall be Your Separation Date. You will be eligible for COBRA
continuation health benefits to the extent provided under Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), provided You otherwise qualify for such COBRA coverage and timely pay
the required premiums for any such coverage. You will receive separate
information regarding Your option to continue, at Your expense under COBRA,
health benefits after Your Separation Date.


Pension: Your accounts in the Hilton UK Pension Plan and the Hilton UK Hotels
Ltd Employer-Financed Retirement Benefit Scheme (HUKHERBS/Supplemental Plan)
will be paid in accordance with the terms and conditions of the applicable plan.


Long
Tenure
Travel
Program:  You will be eligible for continued access to discounted hotel rooms
under Hilton’s Long Tenure Team Member Travel Program commensurate with ten
years of service to the Company and subject to the terms and conditions of the
program, which may be changed from time to time. These discounted rates are not
available and cannot be offered to Your family and friends.
2



--------------------------------------------------------------------------------





2.Consideration. In exchange for You signing this Agreement, which includes a
general release in Section 3, in accordance with Section 17 below, and also for
signing the further attached general release (the "Second Release") on or within
seven (7) days after the Separation Date, and for You not revoking the general
release or Second Release, and subject to the terms of the Plan and this
Agreement, including Your compliance with the obligations described herein, the
Company will provide You with the following consideration (the “Consideration”):


Separation Payment: You will receive a lump sum Separation Payment of $3,360,000
(less applicable federal, state and local withholding taxes and other applicable
deductions) payable within thirty (30) days of December 31, 2020. The Separation
Payment represents an amount equal to the sum of two times (2x) Your Annual Base
Salary and (ii) Target Bonus. This payment is not considered eligible
compensation for purposes of the Company’s 401(k) Plan.
COBRA Payment You will receive a lump sum payment of $27,802 (less applicable
federal, state and local withholding taxes and other applicable deductions)
payable within thirty (30) days of December 31, 2020, which is equivalent to
twelve (12) months of the excess of (i) the COBRA cost over (ii) the amount that
You would have had to pay for the coverage if You had remained employed and paid
for the coverage at the active employee rate, less applicable withholding taxes.
This payment is not considered eligible compensation for purposes of the
Company’s 401(k) Plan.
Life Insurance: You will be eligible to convert Your Company-sponsored life
insurance coverage that is in place immediately prior to Your Separation Date
into an individual life insurance policy in accordance with the terms of the
Company’s life insurance plan. The Company will make a taxable cash payment to
You of $5,778, equal to the amount required to continue such life insurance
coverage in place on the Separation Date as an individual policy for twelve (12)
months following the Separation Date. This amount will be paid in a single lump
sum (less applicable federal, state and local withholding taxes and other
applicable deductions), within thirty (30) days of December 31, 2020 (“Life
Insurance Payment”). This payment is not considered eligible compensation for
purposes of the Company’s 401(k) Plan.


Outplacement:  The Company will provide You with outplacement services provided
by a firm determined by the Company in its sole discretion for up to twelve (12)
months following December 31, 2020. The outplacement services will be provided
pursuant to an agreement between the Company and a Company- approved vendor,
which the Company will pay directly. Outplacement services must be initiated
within sixty (60) days of signing this Agreement.


You acknowledge that: (i) the Consideration described above constitutes all
monetary and non- monetary terms and benefits associated with Your separation,
(ii) the Consideration is inclusive of any severance benefits to which You are
eligible under any severance plan, agreement or arrangement sponsored by or
agreed to by the Company or its affiliates, (iii) the Consideration exceeds any
earned wages or anything else of value otherwise owed to You by the Company, and
(iv) You would not receive this Consideration absent Your execution of this
Agreement.
3



--------------------------------------------------------------------------------



As a condition for receiving the Consideration, You will be required to execute
the Second Release on or within seven (7) days after the Separation Date,
covering any matters, disputes, claims or potential matters, disputes or claims
that arise or that You may allege have arisen during the period between Your
execution of this Agreement and the Separation Date. You may not execute the
Second Release prior to your Separation Date. Your execution of the Second
Release shall be a condition to Your eligibility for the Consideration.


3.General Release. In exchange for the Consideration identified above, You
hereby covenant not to sue and release and forever discharge the Company and any
of its past or present successors, predecessors, subsidiaries, affiliates, and
parents, and their respective past and present officers, directors, employees,
insurers, investors and agents, and all of their successors and assigns
(collectively "Released Parties") from any and all causes of action, claims or
demands, known or unknown, that exist as of the date You sign this Agreement
relating in any way to Your employment with the Company or the separation of
Your employment. Without limiting the generality of the foregoing, the claims
You are waiving include, but are not limited to, wrongful and retaliatory
discharge, defamation, libel, slander, breach of contract, false imprisonment,
or any other contract, tort or common law claim. You are also releasing all
claims under any federal, state or local law, rule, regulation or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Americans With Disabilities Act, the Employee Retirement Income Security Act
of 1974, the Pregnancy Discrimination Act, the Family and Medical Leave Act (to
the extent permitted by law), the Civil Rights Act of 1871, the Civil Rights Act
of 1991, The Genetic Information Nondiscrimination Act of 2008, the Fair Credit
Reporting Act, the Equal Pay Act, the Massachusetts Fair Employment Practices
Act; the Massachusetts Wage Payment Statute; the Massachusetts Wage and Hour
Laws; the West Virginia Human Rights Act, the New Jersey Conscientious Employee
Protection Act; the Minnesota Human Rights Act, the Virginia Human Rights Act –
Va. Code § 2.2-3900 et seq., any regulations thereunder, and any human rights
law of any Virginia county or municipality; Virginia Statutory Provisions
Regarding Retaliation/Discrimination for exercising rights under the Workers’
Compensation Act – Va. Code § 65.2-308(A) and (B); The Virginia Equal Pay Act –
Va. Code § 40.1-28.6; The Virginians With Disabilities Act – Va. Code § 51.5-1
et seq.; Virginia statutory provisions regarding AIDS testing – Va. Code Ann.
§32.1-36.1; Virginia statutory provisions regarding wage payments – Va. Code §
40.1-28.8 et seq.; Virginia statutory provisions regarding occupational safety
and health – Va. Code § 401-49.3 et seq. Such released claims also include any
and all claims with respect to attorneys' fees or under any Company handbook,
policy, procedure or benefit plan (except (i) vested benefits, if any, under the
Company's 401(k) Plan and the Company’s retirement plan, and (ii) accrued
benefits, if any, under any Company welfare benefit plan, as defined in Section
3(1) of ERISA).


If You work or have worked in California, or if You reside in California, You
waive all rights under California Civil Code Section 1542, which provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Thus, notwithstanding the provisions of section 1542 (or any other state law
counterpart to section 1542), and to implement a full and complete release and
discharge of the Released Parties, You expressly acknowledge this Agreement is
intended to include in its effect, without limitation, all
4



--------------------------------------------------------------------------------



Claims You do not know or suspect to exist in Your favor at the time of signing
this Agreement, and that this Agreement contemplates the extinguishment of any
such Claim or Claims. You warrant You have read this Agreement, including this
waiver of California Civil Code section 1542 (and any other state’s counterpart
to section 1542), and that You have consulted counsel or have had the
opportunity to consult counsel about this Agreement and specifically about the
waiver of section 1542, and that You understand this Agreement and the section
1542 waiver, and so You freely and knowingly enter into this Agreement.


Notwithstanding the foregoing, the parties agree that this General Release does
not apply to any claims You may have for workers’ compensation benefits,
unemployment insurance or indemnification as provided by state law, or any other
claims that cannot be lawfully released. Excepted from the General Release
provisions of this Agreement are Your rights to file a charge with an
administrative agency and to participate in an agency investigation or report
possible violations of federal law or regulation to any governmental agency or
entity. However, You knowingly and intentionally waive any right to monetary
relief or other individual specific remedy that might be sought on Your behalf
by any other person, entity, local, state or federal government or agency
thereof, including specifically the Equal Employment Opportunity Commission,
U.S. Department of Labor, or any state agency. Nothing herein shall preclude
Your right to receive an award from a governmental agency for information
provided under any whistleblower program. You understand that neither this
provision nor anything else in this Agreement prohibits You from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any agency Inspector General, or making
other disclosures protected under the whistleblower provisions of federal law or
regulation. You further understand that You do not need the prior authorization
of the Company’s legal department to make any such reports or disclosures and
You are not required to notify the Company that You have made such reports or
disclosures.


Except as provided above, this General Release includes all claims existing as
of the date You sign this Agreement, even though You did not know or suspect
those claims to exist at the time You signed the Agreement, regardless of
whether knowledge of such claims or the underlying facts would have materially
affected Your decision to sign this Agreement. Your subsequent discovery of
different or additional facts shall not affect the enforceability of this
General Release. Notwithstanding the foregoing, this General Release shall not
bar any claim to enforce, or alleging a breach of, this Agreement.


4.Ongoing Cooperation. You agree to cooperate and take reasonable steps in the
future in order to carry out the terms of this Agreement, including without
limitation, providing additional information, signing documents, and responding
to inquiries, all as may be requested from time to time. You agree to cooperate
fully and provide assistance to the Company in any legal or other proceedings
which may be required, including any litigation or potential litigation or
administrative, regulatory or investigatory matter in which You are, or may be,
a witness, or as to which You possess, or may possess, relevant information.
Subject to advance approval, the Company shall pay all reasonable expenses
incurred in connection with a request made by a Released Party pursuant to this
section. You further agree that, without the prior written consent of the
Company or its attorneys, You will not communicate with any individual who is
pursuing, or may be pursuing, any claims against the Company, or any attorneys
for such individuals, about such claims or potential claims, and You will
promptly inform the Company or its counsel of any efforts by such persons or
their attorneys to speak with You.


5



--------------------------------------------------------------------------------



5.Return of Company Property. On or before the Separation Date, You will turn
over any Company records, materials, documents, information or property in Your
possession including, without limitation, ID cards, keys, credit cards, files,
software, business equipment, cell phone, laptop computer and instruction
manuals. After following Company process and procedures, including the removal
of Company software and all Company-related data and information, You may retain
Your laptop, cell phone and corresponding phone number. You agree that You will
not retain or provide to anyone other than the Company any Company materials,
documents, information or property, or any copies, excerpts, or summaries of
such materials, documents, information or property. To the extent You have any
Company-related data or information stored on any personal computer, Personal
Digital Assistant (PDA) or other electronic storage facility in Your personal
possession or control, You agree that You will immediately delete all such data
or information, and will not retain copies or downloads of any such data or
information in any format whatsoever. The Company is not required to provide any
Consideration unless and until You fully comply with this provision.


6.Restrictive Covenants Regarding Non-Competition and Non-Solicitation. You
acknowledge and recognize the highly competitive nature of the businesses of the
Company and its subsidiaries and affiliates. Accordingly, You agree as follows:


a.During Your employment and the one-year period following the Separation Date
(the “Restricted Period”), You will not, whether on Your own behalf or on behalf
of or in conjunction with any person or entity, directly or indirectly solicit
or assist in soliciting away from the Company the business of any then current
client or customer, or any potential client or customer with whom You (or Your
direct reports) had personal contact or dealings, or to which You were aware of
any confidential information, on behalf of the Company during the one-year
period preceding the Separation Date.


b.During the Restricted Period, You will not directly or indirectly:


i.engage in the Business providing services in the nature of the services You
provided to the Company at any time in the one year prior to the Separation Date
for a Competitor in the Restricted Area;


ii.enter the employ of, or render any services to, a Competitor in the
Restricted Area, except where such employment or services do not relate in any
manner to the Business;


iii.acquire a financial interest in, or otherwise become actively involved with,
a Competitor, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or


iv.intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the Company and any of its clients,
customers, suppliers, partners, members or investors.


c.Notwithstanding anything to the contrary in this Section 6, You may, directly
or indirectly, own, solely as an investment, securities of any person or entity
engaged in the business of operating, managing or franchising hotel and lodging
properties and timeshares (“Business”) (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if You (i) are not a
6



--------------------------------------------------------------------------------



controlling person of, or a member of a group which controls, such person and
(ii) do not, directly or indirectly, own 2% or more of any class of securities
of such person.


d.During the Restricted Period, You will not, whether on Your own behalf or on
behalf of or in conjunction with any person or entity, directly or indirectly:


i.solicit or encourage any employee of the Company to leave the employment of
the Company; or


ii.hire any employee who was employed by the Company as of the Separation Date
or who left the employment of the Company coincident with, or within one year
prior to or after, the Separation Date, provided that this prohibition does not
apply to (i) administrative personnel employed by the Company or (ii) any
Company employee who is hired away from the Company as a result of responding to
a generic job posting on a website or in a newspaper or periodical of general
circulation, without any involvement or encouragement by You.


e.During the Restricted Period, You will not, whether on Your own behalf or on
behalf of or in conjunction with any person or entity, directly and
intentionally encourage any consultant of the Company to cease working with the
Company.


f.It is expressly understood and agreed that, although You and the Company
consider the restrictions contained in this Section 6 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Section 6 is an
unenforceable restriction against You, the provisions of this Section 6 shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Section 6 is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


g.The period of time during which the provisions of this Section 6 shall be in
effect shall be extended by the length of time during which You are in breach of
the terms hereof as determined by any court of competent jurisdiction on the
Company’s application for injunctive relief.


h.For purposes of this Section 6, “Competitor” shall mean any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever which is engaged in the business
of acquiring controlling investments in, owning, operating, managing or
franchising hotel and lodging properties, short term rentals or serviced
apartment businesses, including, but not limited to, Accor Company, AirBnB Inc.,
Best Western Company, Carlson Hospitality Company, Choice Hotels International,
G6 Hospitality, Host Hotels & Resorts, Inc., Hyatt Hotels Corporation,
Intercontinental Hotels Group, LQ Management LLC, Marriott International,
Wyndham Hotels & Resorts, Inc., and Wynn Ltd.


i.You acknowledge and agree that a violation of any of the terms of this
Agreement will cause the Company irreparable injury for which adequate remedy at
law is not available and that the Company may seek an injunction, restraining
order or other equitable relief to
7



--------------------------------------------------------------------------------



prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction in the
United States or any state thereof, in addition to any other remedy to which it
may be entitled at law or equity.


7.Confidential Information.


a.You agree that You will not at any time (x) retain or use for the benefit,
purposes or account of You or any other person or entity; or (y) disclose,
divulge, reveal, communicate, share, transfer or provide access to any person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Your duties under
Your employment and pursuant to customary industry practice), any non-public,
proprietary or confidential information – including without limitation trade
secrets, know- how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals – concerning the past,
current or future business, activities and operations of the Company, its
Subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board of Directors of the
Company.


b.“Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of Your
breach of this covenant; (ii) made legitimately available to You by a third
party without breach of any confidentiality obligation of which You have
knowledge; or (iii) required by law to be disclosed; provided that with respect
to subsection (iii) You shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment.


c.Upon termination of Your employment with the Company for any reason, You shall
(x) cease and not thereafter commence use of any Confidential Information or
intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company, its subsidiaries or affiliates;
and (y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Your possession
or control (including any of the foregoing stored or located in Your office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information, except that You may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.


d.Nothing contained in this Agreement limits (i) Your ability to disclose any
information to governmental agencies or commissions as may be required by law,
or (ii) Your right to communicate, cooperate or file a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise make
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided
8



--------------------------------------------------------------------------------



that in each case such communications and disclosures are consistent with
applicable law, or (iii) Your right to receive an award from a Governmental
Entity for information provided under any whistleblower program, without notice
to the Company. This Agreement does not limit Your right to seek and obtain a
whistleblower award for providing information relating to a possible securities
law violation to the Securities and Exchange Commission. You will not be held
criminally or civilly liable under any U.S. federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a U.S.
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If You file a lawsuit for retaliation by an employer
for reporting a suspected violation of law, You may disclose the trade secret to
Your attorney and use the trade secret information in the court proceeding, if
You file any document containing the trade secret under seal, and do not
disclose the trade secret, except pursuant to court order. You are not required
to give prior notice to (or get prior authorization from) the Company regarding
any such communication or disclosure. Except as otherwise provided in this
paragraph or under applicable law, under no circumstance are You authorized to
disclose any information covered by the Company’s or any of its affiliates’
attorney-client privilege or attorney work product or the Company’s or any of
its affiliates’ trade secrets without the prior written consent of the Company.


8.Non-Disparagement. During your employment and at all times thereafter, You
agree that You will not directly, or through any other person or entity, make
any public or private statements that are disparaging of the Company, its
affiliates or subsidiaries, or their respective businesses or employees,
officers, directors, or stockholders, or any product or service offered by the
Company.


9.Employee Representations. You represent and agree that:


a.You have suffered no specific injuries while employed by the Company that You
did not report to the Company.
b.Except as provided in this Agreement, You have been provided all wages,
compensation and benefits due and owing to You.


c.You fully understand all terms of this Agreement, have been provided a copy of
the Plan, and are signing this Agreement voluntarily and with full knowledge of
their significance.


d.As a condition to the receipt of the Consideration provided in Section 2 of
this Agreement, You must fully comply with Your obligations as set forth in the
Plan and in this Agreement, including, but not limited to, Your obligations in
Sections 4, 5, 6, 7 and 8 of this Agreement.


e.The Company, including any of its subsidiaries, divisions and/or affiliates,
has no obligation now or at any time in the future to rehire, engage, employ or
do business with You in any capacity, including as an independent contractor,
agent or consultant.


f.You understand that this Agreement reflects all of the terms agreed to by You
and the Company. In signing this Agreement, You do not rely and have not relied
upon any representation or statement made by the Company or by the Company's
agents, representatives or attorneys that is not specifically stated in this
written Agreement. Any
9



--------------------------------------------------------------------------------



verbal or written representation or statement not expressly included in this
Agreement will not be enforceable against the Company.


10.Contact Information. The Company and its representatives may need to contact
You in the future in connection with this Agreement. You confirm that Your
current contact information is as follows:


Mailing Address:
Phone:
You agree to provide prompt written notice to Matt Schuyler, Chief Human
Resources Officer,
delivered to the Company’s headquarters at 7930 Jones Branch Drive, McLean, VA,
22102 of any change to Your contact information shown above.


11.Non-Admissions. By signing this Agreement, the Company does not admit to any
wrongdoing or legal violation by the Company or the Released Parties.
Accordingly, this Agreement may not be used in any proceeding as an admission,
but only in an action to enforce its terms.


12.Confidentiality of Agreement. You agree that the terms of this Agreement are
confidential and You will not divulge any terms of this Agreement to anyone
except Your accountant, attorney, or spouse, if any, and except as required by
law.


13.Legal Review. This Agreement is intended as a legally binding and enforceable
document. You have been advised to seek legal counsel and have been provided
time and opportunity to consult with an attorney prior to executing this
Agreement.


14.Severability. If any part of this Agreement is held invalid, that part shall
be severed and the remaining parts shall be given full force and effect.
Notwithstanding the foregoing, in the event the General Release in this
Agreement is declared invalid, this Agreement shall be null and void, and the
Company shall be entitled to the return of the Consideration paid to You through
the date any portion of the Agreement is held invalid.
15.Section 409A. Except as otherwise provided in Section 2 of this Agreement, it
is intended that the Consideration paid pursuant to Section 2 of this Agreement
be exempt from Section 409A due to the “short-term deferral” exception set forth
in Treasury Section 1.409A-1(b)(4), or such other exemption as may apply. In no
event will any Consideration be paid later than March 15th of the year following
the year in which Your employment terminates. Each payment or benefit payable
under this Agreement shall constitute separate payments for purposes of Treasury
Regulation Section 1.409A- 2(b)(2). In the event that any of the amounts listed
in Section 2 of this Agreement are considered nonqualified deferred compensation
as defined in Section 409A and such amounts are payable during a period in which
You are a “Specified Employee” under Section 409A, then, amounts that would
otherwise be payable during the six-month period immediately following the
Separation Date will be accumulated through and paid on the first day of the
seventh month following Your Separation Date (or if You die during such period,
within 30 days after Your death). The normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the six-
month period.


16.Complete Agreement/Governing Law. This Agreement and the Plan are
incorporated herein by reference, and constitute the complete understanding and
entire agreement of the parties and supersedes any and all prior agreements,
understandings, negotiations and discussions, whether oral or written; provided,
however, that in the event that You have previously executed or are
10



--------------------------------------------------------------------------------



subject to an arbitration agreement or other agreement with the Company that
contains confidentiality, nondisclosure, noncompetition and/or non-solicitation
obligations (“Prior Agreements”), then such provisions of the relevant Prior
Agreements shall survive and are reaffirmed as an essential term and condition
of this Agreement and are to be read in conjunction with this Agreement to
afford the Company the broadest protections allowed by law. The Agreement cannot
be amended, terminated, discharged or waived, except by a mutually agreed upon
writing signed by You and an authorized representative of the Company. The laws
of the Commonwealth of Virginia, without any reference to or application of
conflicts of laws provisions thereof, shall govern and control this Agreement.


17.Consideration and Revocation Period. Pursuant to the Older Workers Benefit
Protection Act of 1990 (“OWBPA”), You are advised: (1) to consult an attorney
regarding this Agreement before executing the Agreement; (2) that rights or
claims, including those arising under the Age Discrimination in Employment Act
of 1967 (“ADEA”), that may arise after the date this Agreement is executed are
not waived; (3) You have twenty-one (21) days from Your receipt of this
Agreement to consider it before signing and returning, although You may, at your
discretion, choose to sign and return it earlier; (4) for a period of seven (7)
days following Your signing of this Agreement, You may revoke this Agreement;(5)
this Agreement shall not become effective or enforceable until seven
(7) days after You sign and do not revoke this Agreement; and (6) You may revoke
this Agreement only by sending written notice of revocation delivered to Matt
Schuyler, Chief Human Resources Officer within this seven (7) day period. The
revocation must be received or postmarked no later than midnight on the seventh
day following Your execution of this Agreement. Any revocation must state “I
hereby revoke my acceptance of our agreement and general release.”


YOU UNDERSTAND THAT YOU ARE WAIVING ANY CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT.


YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


11



--------------------------------------------------------------------------------



YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE
OR MIGHT HAVE AGAINST RELEASED PARTIES.


Hilton Domestic Operating Company Inc.


By:  /s/ Matthew W. Schuyler 
Name: Matthew W. Schuyler, CHRO
Date:  June 19, 2020 
Employee


By: /s/ Ian Carter 
Name: Ian Carter 
Date: June 18, 2020 


12




--------------------------------------------------------------------------------

Ian Carter


SECOND RELEASE


In exchange for the Consideration offered by Hilton Domestic Operating Company
Inc. (the “Company”) in the previously-executed Confidential Separation
Agreement and General Release (the “Agreement”), and pursuant to Section 2
therein, Ian Carter, for You and Your heirs, personal representatives, and
assigns (referred to herein jointly as “You” or “Your”), hereby agrees as
follows:


1.General Release and Covenant Not to Sue. In exchange for the Consideration
identified above, You hereby covenant not to sue and release and forever
discharge the Company and any of its past or present successors, predecessors,
subsidiaries, affiliates, and parents, and their respective past and present
officers, directors, employees, insurers, investors and agents, and all of their
successors and assigns (collectively "Released Parties") from any and all causes
of action, claims or demands, known or unknown, that exist as of the date You
sign this Agreement relating in any way to Your employment with the Company or
the separation of Your employment. Without limiting the generality of the
foregoing, the claims You are waiving include, but are not limited to, wrongful
and retaliatory discharge, defamation, libel, slander, breach of contract, false
imprisonment, or any other contract, tort or common law claim. You are also
releasing all claims under any federal, state or local law, rule, regulation or
ordinance, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act of 1974, the Pregnancy Discrimination Act, the Family and
Medical Leave Act (to the extent permitted by law), the Civil Rights Act of
1871, the Civil Rights Act of 1991, The Genetic Information Nondiscrimination
Act of 2008, and the Equal Pay Act, the Massachusetts Fair Employment Practices
Act; the Massachusetts Wage Payment Statute; the Massachusetts Wage and Hour
Laws; the West Virginia Human Rights Act, the New Jersey Conscientious Employee
Protection Act; the Minnesota Human Rights Act, the Virginia Human Rights Act –
Va. Code § 2.2-3900 et seq., any regulations thereunder, and any human rights
law of any Virginia county or municipality; Virginia Statutory Provisions
Regarding Retaliation/Discrimination for exercising rights under the Workers’
Compensation Act – Va. Code § 65.2-308(A) and (B); The Virginia Equal Pay Act –
Va. Code § 40.1-28.6; The Virginians With Disabilities Act – Va. Code § 51.5-1
et seq.; Virginia statutory provisions regarding AIDS testing – Va. Code Ann.
§32.1-36.1; Virginia statutory provisions regarding wage payments – Va. Code §
40.1-28.8 et seq.; Virginia statutory provisions regarding occupational safety
and health – Va. Code § 401-49.3 et seq. Such released claims also include any
and all claims with respect to attorneys' fees or under any Company handbook,
policy, procedure or benefit plan (except (i) vested benefits, if any, under the
Company's 401(k) Plan and the Company’s Retirement Plan, and (ii) accrued
benefits, if any, under any Company welfare benefit plan, as defined in Section
3(1) of ERISA).


If You work or have worked in California, or if You reside in California, You
waive all rights under California Civil Code Section 1542, which provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Thus, notwithstanding the provisions of section 1542 (or any other state law
counterpart to section 1542), and to implement a full and complete release and
discharge of the Released Parties, You expressly acknowledge this Agreement is
intended to include in its effect, without limitation, all Claims You do not
know or suspect to exist in Your favor at the time of signing this Agreement,
and that this Agreement contemplates the extinguishment of any such Claim or
Claims. You warrant You have read this Agreement, including this waiver of
California Civil Code section 1542





--------------------------------------------------------------------------------

Ian Carter


SECOND RELEASE


(and any other state’s counterpart to section 1542), and that You have consulted
counsel or have had the opportunity








--------------------------------------------------------------------------------

Ian Carter


SECOND RELEASE


to consult counsel about this Agreement and specifically about the waiver of
section 1542, and that You understand this Agreement and the section 1542
waiver, and so You freely and knowingly enter into this Agreement.


Notwithstanding the foregoing, the parties agree that this General Release does
not apply to any claims You may have for workers’ compensation benefits,
unemployment insurance or indemnification as provided by state law, or any other
claims that cannot be lawfully released. Excepted from the General Release
provisions of this Agreement are Your rights to file a charge with an
administrative agency and to participate in an agency investigation or report
possible violations of federal law or regulation to any governmental agency or
entity. However, You knowingly and intentionally waive any right to monetary
relief or other individual specific remedy that might be sought on Your behalf
by any other person, entity, local, state or federal government or agency
thereof, including specifically the Equal Employment Opportunity Commission,
U.S. Department of Labor, or any state agency. Nothing herein shall preclude
Your right to receive an award from a governmental agency for information
provided under any whistleblower program. You understand that neither this
provision nor anything else in this Agreement prohibits You from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any agency Inspector General, or making
other disclosures protected under the whistleblower provisions of federal law or
regulation. You further understand that You do not need the prior authorization
of the Company’s legal department to make any such reports or disclosures and
You are not required to notify the Company that You have made such reports or
disclosures.


Except as provided above, this General Release includes all claims existing as
of the date You sign this Agreement, even though You did not know or suspect
those claims to exist at the time You signed the Agreement, regardless of
whether knowledge of such claims or the underlying facts would have materially
affected Your decision to sign this Agreement. Your subsequent discovery of
different or additional facts shall not affect the enforceability of this
General Release. Notwithstanding the foregoing, this General Release shall not
bar any claim to enforce, or alleging a breach of, this Agreement.


1.Acknowledgements and Representations:


a.By Your signature below, You affirm and represent that, as of the date You
sign this Second Release, You have not filed or caused to be filed any claim,
complaint or action against any of the Released Parties in any form or forum and
that You are not presently a party to any claim, complaint or action against any
of the Released Parties.


b.You acknowledge and agree that You have complied with Your obligations as set
forth in the Plan and in this Agreement, including, but not limited to, Your
obligations in Sections 4, 5, 6, 7 and 8 of the Agreement.


c.As an Employee of at least forty (40) years of age, You have certain federal
rights under the Age Discrimination in Employment Act (“ADEA”), as amended by
the Older Workers Benefit Protection Act. By Your signature below, You hereby
acknowledge that the Company has advised You to seek advice of counsel with
respect to this Second Release; that You have a period of seven
(7) days after Your Separation Date (which is more than twenty-one (21) days
after Your receipt of this Second Release) in which to consider this second
Release before signing it; and that You may revoke this Second Release at any
time within seven (7) days after You execute it. Any such revocation must be in
writing and directed to Matt Schuyler, Chief Human
1



--------------------------------------------------------------------------------

Ian Carter


SECOND RELEASE


Resources Officer, within seven (7) days for it to be effective. If You elect to
revoke this Second Release, You will not be entitled to the Consideration
described in Section 2 of the Agreement.


2




--------------------------------------------------------------------------------

Ian Carter


SECOND RELEASE


By voluntarily executing this Release, You confirm that You have read and
understand and accept the terms of the Agreement and of this Second Release,
having had the option to have said terms reviewed by Your attorney. You further
acknowledge that You have signed this Second Release as a voluntary act and
without coercion or force of any kind whatsoever.




ACCEPTED AND AGREED TO:




/s/ Ian Carter      June 18, 2020
Name Date of Execution
3

